 

Case 2:19-cr-00313-SVW Document 19 Filed 05/22/19 Page 1 of|2 cifage WHEBS-+ court

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE SUMMARY

MAY 2 2 2019

 

 

 

 

 

 

 

U.S.A. v.. Mark Steven Domingo

 

Indictment [_] Information

 

 

 

NIA

Defendant Number 1 DEPUTY

 

 

Year of Birth 1993

 

Investigative agency (FBI, DEA, etc.) FBI

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

[_] Class A Misdemeanor [|] Minor Offense [|] Petty Offense
[_] Class BMisdemeanor [_] Class C Misdemeanor [¥] Felony
b. Date of Offense 4/22/2019-4/26/2019

c. County in which first offense occurred

 

Los Angeles

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles [_] Ventura
[] Orange [_] Santa Barbara
[_] Riverside [_] San Luis Obispo

[_] San Bernardino [_] Other

Citation of Offense

 

 

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[] Eastern (Riverside and San Bernardino) [| Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No ["] Yes

if "Yes," Case Number:

 

Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present
case:

a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE):

 

 

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on: 4/27/2019

Case Number: 2:19-MJ-01751

 

Assigned Judge: The Honorable Michael R. Wilner

Charging: 18 U.S.C. § 2339A
The complaint/CVB citation:
is still pending

[_] was dismissed on:

PREVIOUS COUNSEL
Was defendant previously represented?

 

 

[_] No
DFPD David Wasserman
213-894-5092

Yes
IF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

[] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION
IS THIS ANEW DEFENDANT? [_] Yes [_] No
superseding charge (i.e., 1st, 2nd).

 

This is the

The superseding case was previously filed on:
N/A

Case Number N/A

 

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

N/A
[_] was previously dismissed on N/A

 

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [| No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [ ] No
Was a Notice of Complex Case filed on the Indictment or
Information?
[| No

[_] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED.

 

CR-72 (03/19)

CASE SUMMARY

Page 1 of 2

 

 
Case 2:19-cr-00313-SVW Document 19 Filed 05/22/19 Page2of2 Page ID#:70
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE SUMMARY

 

INTERPRETER
is an interpreter required? — [_] YES NO
IF YES, list language and/or dialect:

 

OTHER

Male [_] Female
U.S. Citizen [_] Alien

Alias Name(s}

 

 

This defendant is charged in:
All counts

[| Only counts:

 

[| This defendant is designated as "High Risk" per
18 USC § 3146(a)(2) by the U.S. Attorney.

[_] This defendant is designated as "Special Case" per
18 USC § 3166(b)(7).

Is defendant a juvenile? [-] Yes No
IF YES, should matter be sealed? [_] Yes No

The area(s) of substantive law that will be involved in this case
include(s):

[_] financial institution fraud [| public corruption

L_] government fraud [_] tax offenses

[_] environmental issues [_] mail/wire fraud

[_| narcotics offenses [_] immigration offenses
[_] violent crimes/firearms [_] corporate fraud

Other Terrorism; Weapons of Mass Destruction

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint: N/A

b. Posted bond at complaint level on: N/A
in the amount of $ N/A

c. PSA supervision? [_] Yes [_]No

d. Is on bail or release from another district:
N/A

 

 

Defendant is in custody:
a. Place of incarceration: [_] State Federal

b. Name of Institution: Metropolitan Detention Center

 

c. If Federal, U.S. Marshals Service Registration Number:
78033-112

d.|/] Solely on this charge. Date and time of arrest:
4/26/2019; 10:59 p.m.
e. On another conviction: [] Yes No

IF YES: [_] State [_] Federal [_] Writ of Issue
f. Awaiting trial on other charges: [_] Yes No

IF YES: [] State [_] Federal AND
Name of Court: N/A

 

 

 

Date transferred to federal custody: N/A

This person/proceeding is transferred from another district
pursuant to F.R.Cr.P. 20 21 40

 

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:

 

 

 

 

 

 

oa \D
5 nel ;
Date 5/21/2019 Signature ofAsistant U.S. Attorney
David T. Ryan
Print Name
CR-72 (03/19) CASE SUMMARY Page 2 of 2
